                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RICHARD CUMMINGS,

           Plaintiff,

v.                                              Civil Action No. 5:19CV271
                                                                   (STAMP)
CITY OF WHEELING, WEST VIRGINIA,
a political subdivision and
HARRY MYERS, in his individual
capacity as a Wheeling law
enforcement officer,

           Defendants.


                    MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANTS’ MOTION TO DISMISS

                               I.     Background

     The   plaintiff     in    this     civil   action,   Richard   Cummings

(“Cummings”), originally filed his complaint (ECF No. 1-1) in the

Circuit Court of Ohio County, West Virginia, on August 5, 2019,

against    defendants    the        City   of   Wheeling,   West    Virginia

(hereinafter, “City of Wheeling”) and police officer Harry Myers

(“Officer Myers”) in his individual capacity as a Wheeling law

enforcement officer (collectively “defendants”).

     Plaintiff alleges in his complaint that he was asleep in his

own bed in the basement of his parents’ home when Ammo, a trained

Wheeling police dog handled by Officer Myers, was given a command

to search the basement and attacked and bit plaintiff’s hands,

legs, and body for a period of 45 to 60 seconds.               ECF No. 1-1

at 1-4.
      Stemming from this encounter, the complaint asserts a cause of

action pursuant to 42 U.S.C. § 1983 (Count One), as well as a state

constitutional tort claim (Count Two) and a negligence claim (Count

Three).        For    relief,    plaintiff       seeks    compensatory       damages,

attorneys’ fees and costs, an award of punitive damages, and

equitable relief including additional training and education for

other similarly situated law enforcement officers to address the

issues raised in this action.            Id. at 10.

      Defendants       removed    this    civil    action    to     this     Court    on

September 19, 2019 pursuant to 28 U.S.C. § 1443 and 28 U.S.C.

§ 1446(b)(1).        ECF No. 1.       In the notice of removal, defendants

assert that this Court has original federal question jurisdiction

over this matter pursuant to 28 U.S.C. § 1331.                   Id. at 1.   Further,

defendants assert this Court has supplemental jurisdiction over

plaintiff’s     asserted      state     law    claims    pursuant     to   28   U.S.C.

§    1367(a)    in     that     plaintiff’s      state     law     allegations       are

inextricably tied to the facts of plaintiff’s primary federal

claim.

      Defendants then filed a motion to dismiss under Federal Rule

of Civil Procedure 12b(6) and argue that Officer Myers is entitled

to qualified immunity, plaintiff’s state law claims are precluded

by   statutory       immunity,    and    that   all     intentional    tort     claims

asserted against the City of Wheeling should be dismissed as a

matter of law.        ECF No. 3 at 1.          Further, defendants assert that


                                           2
plaintiff’s state constitutional claims are moot and should be

dismissed, plaintiff’s municipal liability and failure to train

claims     are    insufficiently        pled,          plaintiff’s       outrageous      or

deliberate       indifference    claims          are    insufficiently       pled,      and

plaintiff’s excessive force claim is baseless under the facts as

contained in the complaint.            Id.

        Plaintiff   filed   a    response         in    opposition.         ECF   No.   5.

Plaintiff asserts Officer Myers released a trained police dog to go

down in the basement where plaintiff was asleep, while Officer

Myers remained upstairs.              Id. at 2.         Plaintiff contends in his

response that defendants’ motion to dismiss should be denied

because Officer Myers is not entitled to qualified immunity,

defendants are not entitled to statutory immunity, the City of

Wheeling is liable for the intentional torts of Officer Myers, the

state    constitutional     tort       claim     is     not   moot,      allegations     of

negligent    supervision        and    custom,         policy,     and    practice      are

sufficiently pled, and the allegations support plaintiff’s claim of

excessive force.        ECF No. 5.               Because the complaint “raises

multiple    factual    issues     that       will      need   to   be    developed      and

ultimately resolved by a jury,” plaintiff submits defendants’

motion to dismiss should be denied so the parties can develop all

of the relevant facts.          Id. at 2.

        Defendants filed a reply (ECF No. 6) and argue that despite

plaintiff’s protestations to the contrary, pursuant to Federal Rule


                                             3
of Civil Procedure 12(b)(6), dismissal is required as there is no

meaningful path by which plaintiff can recover from the defendants

in this action.

        Now before this Court is the defendants’ motion to dismiss the

plaintiff’s complaint (ECF No. 3). The motion is fully briefed and

ripe for decision.

                            II.    Applicable Law

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a

court must accept all well-pled facts contained in the complaint as

true.     Nemet Chevrolet, Ltd v. Consumeraffairs.com, Inc, 591 F.3d

250, 255 (4th Cir. 2009). However, “legal conclusions, elements of

a cause of action, and bare assertions devoid of further factual

enhancement fail to constitute well-pled facts for Rule 12(b)(6)

purposes.” Id.      (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).     This   Court   also    declines     to    consider   “unwarranted

inferences,     unreasonable      conclusions,    or    arguments.”   Wahi   v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir.

2009).

        It has often been said that the purpose of a motion under Rule

12(b)(6) is to test the formal sufficiency of the statement of the

claim for relief; it is not a procedure for resolving a contest

about the facts or the merits of the case.             5B Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1356 (3d ed.


                                       4
1998).    The Rule 12(b)(6) motion also must be distinguished from a

motion for summary judgment under Federal Rule of Civil Procedure

56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact. Id. For purposes

of the motion to dismiss, the complaint is construed in the light

most favorable to the party making the claim and essentially the

court’s inquiry is directed to whether the allegations constitute

a statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on is face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).      “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 556 U.S. at 678). Detailed factual

allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”    Twombly, 550 U.S. at 555.

                          III.   Discussion

     This Court has assumed the allegations alleged by Cummings in

the complaint to be true, resolved all doubts and inferences in

favor of Cummings, and viewed the allegations in a light most


                                  5
favorable to Cummings for the purposes of deciding the motion to

dismiss.         In doing so, this Court finds that the complaint alleges

enough facts to state claims for relief under all three counts

asserted in the complaint that are facially plausible and make

sufficient factual allegations against the defendants to survive

the Rule 12(b)(6) motion to dismiss. Upon review, this Court finds

that       the    plaintiff’s   complaint        asserts    factual    allegations

sufficient “to raise a right to relief above the speculative

level.”      Twombly, 550 U.S. at 555.            In order to properly state a

claim for relief, plaintiff is required to provide a “short and

plain statement of the claim” that gives defendants “fair notice of

what the claim is and the grounds upon which it rests.”                        Id.

Plaintiff has met this standard, and his claims, as asserted in

Count One pursuant to 42 U.S.C. § 1983, Count Two pursuant to the

West Virginia Constitution, and Count Three alleging negligence,

are pled with sufficient specificity.

       In support of the motion to dismiss,1 defendants assert that

Officer      Myers     is   entitled   to       qualified   immunity   under   the

circumstances alleged. The doctrine of qualified immunity protects

government officials “from liability for civil damages insofar as



       1
      In response to defendants’ argument that plaintiff’s failure
to train and outrageous or deliberate indifference claims are
insufficiently pled, plaintiff concedes that his complaint does not
seek to hold defendants liable for failing to train, outrage, and
deliberate indifference. ECF No. 5 at 2 n.1. Thus, this Court
will not address these arguments asserted by defendants.

                                            6
their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have

known.”    Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808,

815, 172 L. Ed. 2d 565 (2009) (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818, 102 S. Ct. 2727, 73 L.Ed.2d 396 (1982)).                   In

Pearson,   however,   the   Supreme       Court   also   recognized   “[w]hen

qualified immunity is asserted at the pleading stage, the precise

factual basis for the plaintiff’s claim or claims may be hard to

identify.”   Id. at 238–39.

     Aware of this possibility, in a recent opinion regarding a

Fourth Amendment excessive force claim brought pursuant to § 1983,

this Court found that a determination of whether or not a law

enforcement officer was entitled to qualified immunity at the

motion to dismiss stage of the litigation was not appropriate and

premature. See Hamstead v. Walker, et al., No. 3:18-CV-79, ECF No.

150 at 16 (N.D. W. Va. May 7, 2019) (Bailey, J.).            Throughout its

analysis in Hamstead, the Court emphasized the fact specific nature

of § 1983 actions such as this, and noted that the Supreme Court of

the United States has held that the question of whether an officer

has used excessive force requires careful attention to the facts

and circumstances of each particular case.           Id. (citing Graham v.

Conner, 490 U.S. 386, 396 (1989); Kisela v. Hughes, 138 S. Ct.

1148, 1153 (2018).




                                      7
     To succeed on a § 1983 claim, a plaintiff must show (1) that

he was deprived of a right “secured by the Constitution and the

laws” of the United States, and (2) that the individual who

deprived him of the right was acting under color of state law.

Lugar v. Edmonson Oil Co., 457 U.S. 922, 930 (1982) (internal

citations   omitted).    Here,    plaintiff   clearly   pleads,   with

sufficient specificity, that defendants violated the constitutional

rights guaranteed to plaintiff under the Fourth and Fourteenth

Amendments to the United States Constitution including, but not

limited to, the use of excessive force, by Officer Myers giving a

command to Ammo and sending him downstairs to plaintiff’s bedroom

where Ammo proceeded to attack and maul plaintiff while he was

asleep.   ECF No. 1-1 at 5.   Upon review of the arguments presented

by the parties and a consideration of plaintiff’s allegations as

alleged in the complaint, this Court finds that this litigation is

only at the motion to dismiss stage, and without knowing the facts

of this particular incident, this Court cannot properly make a

determination of whether Officer Myers is entitled to qualified

immunity at this time.

     All this Court must consider at this stage are the allegations

made in plaintiff’s complaint, which include Officer Myers giving

some command to Ammo and sending Ammo into the basement of the home

while Officer Myers remained upstairs.    ECF No. 1-1 at 4.   Without

considering the merits of plaintiff’s excessive force allegations


                                  8
as set forth in the complaint, this Court finds that the complaint

states a claim for relief that is sufficient on its face, which is

all that is required to survive a motion to dismiss under Rule

12(b)(6).      This Court notes, as the Court noted in Raub v. Bowen,

960 F. Supp. 2d 602, (E.D. Va. 2013), a defendant can raise the

qualified-immunity defense at both the motion to dismiss and

summary judgment stage.           Id. at 608 (citing Tobey v. Jones, 706

F.3d 379, 393–94 (4th Cir. 2013).                As this Court permitted in

Hamstead, Officer Myers may reassert his claim of entitlement to

qualified immunity at the summary judgment stage, at which time the

facts should be developed such that this Court can make a proper

determination.        See Hamstead, No. 3:18-CV-79, (N.D. W. Va. May 7,

2019).    ECF No. 150 at 20.

        As to defendants’ argument that plaintiff’s state law claims

are precluded by statutory immunity, this Court finds that under

West Virginia Code § 29-12A-18(e), the West Virginia Governmental

Tort Claims and Insurance Reform Act (hereinafter, “Tort Claims

Act”)    is   inapplicable       to   “[c]ivil   claims    based   upon   alleged

violations of the Constitution or statutes of the United States

except that the provisions of section eleven of this article shall

apply to such claims or related civil actions.” Here, as plaintiff

points out in his memorandum in opposition to defendants’ motion to

dismiss,      Count   One   of   the   complaint   in     this   action   alleges

violations of the United States Constitution and is filed pursuant


                                          9
to 42 U.S.C. §1983, a federal statute.                Count Two of the complaint

alleges violations of the West Virginia Constitution as well as the

United States Constitution.            Thus, this Court finds that at this

stage, to the extent plaintiff asserts claims based upon alleged

violations of the Constitution or statutes of the United States,

the Tort Claims Act does not apply to Counts One and Two of the

plaintiff’s complaint.

        Further,   this    Court     finds    that    immunity   from     liability,

granted pursuant to West Virginia Code § 29-12(A)-5 to political

subdivisions       and     their     employees,       applies    unless     specific

allegations indicate that it should not.                  Hutchison v. City of

Huntington, 198 W. Va. 139, 148, 479 S.E.2d 649, 658 (1996).

Consistent with this Court’s analysis discussed above, this Court

finds that plaintiff clearly pleads, with sufficient specificity,

that defendants violated the plaintiff’s constitutional rights by

actions arising out Officer Myers’ handling of Ammo.                    ECF No. 1-1

at 5.    At this time, this Court finds that this litigation is only

at the motion to dismiss stage, and without knowing the facts of

this    particular       incident,    this    Court    cannot    properly    make   a

determination as to the applicability of statutory immunity.

        As to defendant’s argument that all intentional tort claims

asserted against the City of Wheeling should be dismissed as a

matter of law, this Court again notes that at this stage, to the

extent plaintiff asserts claims based upon alleged violations of


                                         10
the Constitution or statutes of the United States, the Tort Claims

Act does not apply to Counts One and Two of the plaintiff’s

complaint.     As to Count Three, this Court notes, and defendants

concede,     that     West    Virginia          law    provides         that   political

subdivisions    may    be    liable       for    the    negligent       acts   of   their

employees, committed while said employees are acting within the

scope of their employment.           W. Va. Code § 29-12A-4(c)(2).

      In turning to defendants’ argument that “plaintiff’s state

constitutional claims are moot and should therefore be dismissed,”

(ECF No. 3-1 at 8), this Court must first restate the issue at hand

in its simplest form.         Here, defendants’ argument, boiled down to

its most basic form, is that “any claim for money damages as a

result of these alleged state constitutional violations must be

dismissed” because “it is clear that no relief can be granted in

connection with this claim” as there is “no provision allowing

[plaintiff] to receive money damages in connection with this

claim.”    ECF No. 3-1 at 8-9.

      Upon consideration of this issue and the arguments presented

by   the   parties,    this       Court   finds       Spry    v.   W.    Virginia,    No.

2:16-CV-01785,      2017     WL    440733,      (S.D.    W.    Va.      Feb.   1,   2017)

(Johnston, J.) to be particularly useful.

      In Spry, the Court thoroughly addressed a concern regarding

West Virginia constitutional claims and stated:

      Whether the West Virginia Constitution gives rise to a
      private right of action for money damages is a question

                                           11
of some dispute among West Virginia’s federal courts. In
reliance on the West Virginia Supreme Court of Appeals’
(“WVSCA”) decision in Harrah v. Leverette, 271 S.E.2d 322
(W. Va. 1980), this Court has repeatedly held that claims
for money damages are not available to remedy violations
of Article III of the West Virginia Constitution. See
Harper v. Barbagallo, No. 2:14-cv-07529, 2016 WL 5419442,
at *12–13 (S.D. W. Va. Sept. 27, 2016); Howard v.
Ballard, No. 2:13–cv–11006, 2015 WL 1481836, at *4 (S.D.
W. Va. Mar. 31, 2015); McMillion-Tolliver v. Kowalski,
No. 2:13-CV-29533, 2014 WL 1329790, at *2 (S.D. W. Va.
Apr. 1, 2014); Smoot v. Green, No. 2:13–10148, 2013 WL
5918753, at *4–5 (S.D. W. Va. Nov. 1, 2013).

The WVSCA has never addressed the issue directly. In
Hutchison v. City of Huntington, 479 S.E.2d 649 (W. Va.
1996), however, the WVSCA held that “[u]nless barred by
[a recognized immunity], a private cause of action exists
where a municipality or local government unit causes
injury by denying that person rights that are protected
by the Due Process Clause embodied within Article 3, § 10
of the West Virginia Constitution.” Id. at 654. The
Hutchison court did not address whether its holding was
limited to § 10 or, alternatively, applied to other
rights enshrined in Article III.      At least one West
Virginia federal court has suggested that Hutchison
generally “recognizes a private right of action for
violations of the West Virginia Constitution.” Ray v.
Cutlip, No. 2:13–CV–75, 2014 WL 858736, at *3 n.1 (N.D.
W. Va. Mar. 5, 2014) (“West Virginia recognizes a private
right of action for violations of the West Virginia
Constitution.”); see also Wood v. Harshbarger, 2013 WL
5603243, at *6 (S.D. W. Va. Oct. 3, 2013) (finding
plaintiff had alleged sufficient facts to state a claim
under Article III, Section 5 of the West Virginia
Constitution and reserving the question of whether
monetary damages were an available remedy for another
day).

Given its ruling in Hutchison, the Court suspects that
the WVSCA would recognize a cause of action for money
damages for the violation of other Article III rights.
See, e.g., Pruitt v. W. Va. Dep’t of Public Safety, 664
S.E.2d 175, 182–84 (W. Va. 2008) (finding that fact
issues precluded the granting of summary judgment on
state constitutional claims). Given the unsettled state
of the law, and noting that Plaintiffs have alleged facts
sufficient to give rise to a plausible claim [], the

                           12
     Court allows their state constitutional claim to proceed.
     The parties are hereby put on notice, however, that the
     Court intends to certify the question to the West
     Virginia Supreme Court if Plaintiffs continue to proceed
     against Defendants under this theory of liability.

Spry v. W. Virginia, No. 2:16-CV-01785, 2017 WL 440733, at *9 (S.D.

W. Va. Feb. 1, 2017) (Johnston, J.)(emphasis in original).2

     Upon review of the Spry decision, this Court is inclined to

follow   that   approach   and   analysis   in   this   civil   action.

Accordingly, this Court denies the defendants’ motion to dismiss as

plaintiff has alleged facts sufficient to give rise to a plausible

claim and allows plaintiff’s state constitutional claim as asserted

in Count Two of the complaint to proceed.    Further, this Court may

certify that question to the West Virginia Supreme Court if

plaintiff continues to proceed against defendants under this theory

of liability.




     2
      It is worth noting that the unsettled legal question
presented in Spry was never certified, as the Court found that
“[p]laintiffs fail[ed] to show a genuine issue of material fact on
the § 1983 and, by implication, state constitutional claims,” and
awarded summary judgment. See Spry v. W. Virginia, No.
2:16-CV-01785, 2017 WL 1483370, at *5 n.7 (S.D. W. Va. Apr. 24,
2017) (Johnston, J.); see also Barcus v. Austin, No. 1:17CV122,
2018 WL 4183213, at *6 n.1 (N.D. W. Va. Aug. 31, 2018) (Keeley, J.)
(noting “the unsettled question of whether monetary damages are an
available remedy for violations of Article III of the West Virginia
Constitution.”)

                                  13
                         IV.     Conclusion

     For the reasons set forth above, the defendants’ motion to

dismiss (ECF No. 3) is DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    December 5, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                  14
